 Case 2:20-cv-07115-DMG-MAA Document 24 Filed 10/06/20 Page 1 of 2 Page ID #:77



1

2
                                                                 JS-6
3

4

5

6

7

8                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     JOSEPH V. GARDNER,                    )   Case No.: CV 20-7115-DMG (MAAx)
11                                         )
                                           )   ORDER RE STIPULATION FOR
12               Plaintiff,                )   DISMISSAL OF ENTIRE ACTION
13
     v.                                    )   [23]
                                           )
14   ATHENE ANNUITY AND LIFE               )
     COMPANY, ET AL,                       )
15                                         )
              Defendant(s).                )
16
                                           )
17                                         )
                                           )
18                                         )
19

20

21

22

23

24

25

                                          1
 Case 2:20-cv-07115-DMG-MAA Document 24 Filed 10/06/20 Page 2 of 2 Page ID #:78



1          PURSUANT TO THE PARTIES’ STIPULATION, and for good cause
2    shown,

3          IT IS HEREBY ORDERED THAT the above-captioned action is hereby
     dismissed in its entirety and with prejudice as to Plaintiff’s individual claims, and
4
     without prejudice as to any claims by the putative, uncertified class alleged by Plaintiff
5
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). All scheduled dates and
6
     deadlines are VACATED.
7

8    DATED: October 6, 2020                           ________________________________
                                                      DOLLY M. GEE
9
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                  2
